DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23 2022 has been entered.
Receipt of Arguments/Remarks filed on March 23 2022 is acknowledged. Claims 14-16 were cancelled.  Claims 1-13 are pending.  Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Oral election was made without traverse on March 14 2018. Claims 1-10 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Withdrawn Objections/Rejections
The cancellation of claims 15-16 in the response filed March 23 2022 renders the objection of the claims moot.
The cancellation of claims 14 and 16 in the response filed March 23 2022 renders the rejection of claims 14 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, moot.
The rejection of claims 1-10 and 14-16 under 35 USC 112a as failing to provide written description, specifically, the new matter rejection is withdrawn.  Applicants arguments filed March 23 2022, specifically, pages 2-3 of the arguments (pages 5-6) of the response are persuasive.  The arguments point to example 5 which tested composition prepared according to example 2.  This example shows the impurities present in the preparations.  Therefore, the composition does not comprise just tomato oil and lycopene but also the methylene chloride insoluble material.  However, in light of Applicants arguments, the previous rejection under 103 over Hua in view of Dieter-Horn and Musaeus is reconsidered.  The rejection was previously withdrawn because while Hua teaches the same process as example 2 of the instant specification, the examiner interpreted this example as excluding the methylene chloride insoluble material which was a required component.  Now as argued, Applicants have shown that example 2 does in fact contain the methylene chloride insoluble material.  Therefore, the claims are not distinguished from Hua in view of Dieter-Horn and Musaeus.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The specification discloses chemicals, such as lycopene and tomato oil which meet the written description and enablement provisions of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  However, claim(s) 1-10 is(are) directed to encompass methylene chloride insoluble material which only correspond in some undefined way to the specifically instantly disclosed chemicals.  None of these materials meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus encompassed by the claim.  Note: MPEP 2163.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, (Fed. Cir. 1991), makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)

 Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886, 1892 (CAFC 2004), further supports this by stating that:
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice…. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. (Emphasis added).


With the exception of the above specifically disclosed chemical structures, the skilled artisan cannot envision the detailed chemical structure of the encompassed insoluble material, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The chemical structure itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Circ. 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016, (Fed. Cir. 1991).  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, (Bd. Pat. App. & Int. 1993),  claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 (Fed. Cir. 1997) held that:

...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

Furthermore, to the extent that a functional description can meet the requirement for an adequate written description, it can do so only in accordance with PTO guidelines stating that the requirement can be met by disclosing “sufficiently detailed, relevant identifying characteristics,” including “functional characteristics when coupled with a known or disclosed correlation between function and structure.” Univ. of Rochester v. G.D. Searle, 68 USPQ2d 1424, 1432 (DC WNY 2003).   
Therefore, only the above chemically structurally defined chemicals, but not the full breadth of the claim(s) meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision.  (See page 1115.)
	 

Response to Arguments
Applicants’ arguments filed March 23 2022 have been fully considered but they are not persuasive. 
Applicants argue that as explained in the MPEP, possession may be shown by a variety of ways including description of an actual reduction to practice or by showing that the invention was ready for patenting such as by the discourse of drawings or structural chemical formulas that show the invention was complete or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  It is clear that chemical structures are not the only way to show possession.  It is argued that the instant application is not directed to new methylene chloride insoluble material but to a lycopene composition with reduced impurity levels associated with prior art compositions.  The inventors realized the importance of removing the methylene chloride insoluble material for improving color parameters containing lycopene and developed a method of producing lycopene compositions with low levels of methylene chloride insoluble material.  The examples of the specification shows an actual reduction to practice.  The methylene chloride insoluble material itself is a known material.  This material existed in prior art lycopene compositions, though at a much higher concentration.  It is argued that a person of ordinary skill would have understood that methylene chloride insoluble material means those materials derived from raw material and/or materials used during the lycopene production process which are insoluble as measured according to example 3 of the instant application.  
Regarding applicants’ arguments, while Applicants need not describe what is routine and conventional, the examiner cannot agree that the recitation methylene chloride-insoluble material is routine and conventional.  Firstly, the examiner can find no other reference besides Applicants own which expressly teach methylene chloride insoluble material.  While impurities in general might be known, the instant claims are not limited to impurities in general but only those impurities which are methylene chloride-insoluble.  The instant specification does not describe the impurities nor the specific chemical nature of any of the methylene chloride insoluble compounds.  The instant claims are directed to a composition.  There is no requirement that the composition is formed in any particular manner.  Since there is no description of the compounds that would fall within the scope of methylene chloride insoluble compound, one skilled in the art would not be readily apprised of what compounds are excluded or required to be present in the instantly claimed composition to know whether or not their composition falls within the scope.  Since as Applicants argued the importance of the instant invention is removal of this material, the specification must describe that material which is being removed.  This is especially true when viewing the scope of the claims in view of the prior art.  While prior art might teach a lycopene purity of less than 10%, without guidance in the instant specification as to what compounds fall within the scope of methylene chloride insoluble compounds, the skilled artisan would not be apprised if the scope of their composition comprising lycopene crystals, which is made in a different manner, is of the same or similar scope as the instantly claimed composition.  Therefore, the instant specification fails to provide written description for the scope of the claims.  It is noted that the rejection is not an enablement rejection.  While the examiner agrees that one skilled in the art could determine if additional compounds are insoluble in methylene chloride, this is separate from the written description which requires that Applicants describe with sufficient detailed, relevant identifying characteristics which Applicants have not done.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hua (CN102718619A, cited in the Office action mailed on July 29 2020) in view of Dieter-Horn (Die Angewandte Makromolekulare Chemie, 1989, cited in the Office action mailed on July 29 2020) and of Musaeus (US 2008/0207775 A1, cited in the Office action mailed on July 29 2020).
Applicant Claims
	The instant application claims a tomato-derived composition comprising crystals comprising tomato oil, lycopene, and methylene chloride-insoluble material, wherein a concentration of lycopene in the crystals is at least 70% (w/w), a concentration of methylene chloride-insoluble material in the crystals is 10% (w/w) or less, and a size of said crystals comprising tomato oil, lycopene, and methylene chloride-insoluble material is less than 1 micron.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Hua is directed to a method for extracting lycopene and tomato seed oil from tomatoes (page 1, line 10).  Lycopene is a carotenoid (page 1, line 22).  Lycopene crystals are dark red needle-like or columnar crystals which are easily soluble in chloroform, benzene, hexane, acetone, etc.  It is hardly soluble in methanol, ethanol and insoluble in water (page 1, lines 28-30).  If ethanol is used as an entrainer, it can extract tomato seed oil and lycopene at the same time (page 2, lines 46-48).  The technical scheme adopted by the present invention includes: tomato extraction with supercritical carbon dioxide fluid, 30-80% ethanol solution washing, petroleum ether dissolve, excessive absolute ethanol crystallization and crystallization of lycopene and pure tomato seed oil.  The purity of the lycopene is 97.36-99.78% (page 4, line 152).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Hua suggest crystalline lycopene with tomato seed oil, Hua does not expressly teach the particle size.  However, this deficiency is cured by Dieter-Horn and Musaeus.
	Dieter-Horn is directed to the preparation and characterization of microdisperse bioavailable carotenoid hydrosols.  All carotenoids are water-insoluble and only slightly soluble in fats and oil.  This limited solubility prevents direct use of the relative coarse products since only low colour yields can be achieved (page 140, third paragraph of introduction).  To improve colour yield and increase bioavailability various methods have been devised with the objective of reducing the particle size (page 140, 4th paragraph of introduction).  It is taught that the desired coloring characteristics and bioavailability can only be achieved by reducing the particle size well below the 1 micron limit.  A micronization route that is based on a combined dissolution/precipitation process is taught (page 141, second paragraph).  It is taught that halogenated hydrocarbon solvents are not satisfactory due to the necessary intermediate handling of an emulsion state and by the stringent requirement of complete removal of the solvent from the final product for toxicological reason (page 142, second paragraph). Figure 1 shows the pathway of carotenoid micronization resulting in particle sizes of 0.05 to 0.5 microns (50 to 500 nm).  
Musaeus, which is directed generally to a method of producing a powdered preparation of a carotenoid, disclosed that lycopene is a suitable carotenoid (paragraph 0022), Musaeus disclosed grinding particles to a size of 0.02 to 100 µm (i.e. 20-10,000 nm), very particularly preferably from 0.5 to 1.0 µm (i.e. 50-1,000 µm) (paragraph 0045).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hua, Musaeus and Dieter-Horn and micronize the crystal of Hua to a particle size of less than 1 micron.  One skilled in the art would have been motivated to micronize the crystals in order to improve color yield and bioavailability as taught by Dieter-Horn.  One skilled in the art would have utilized grinding methods taught in either Dieter-Horn or Musaeus to achieve the submicron size.  Since Hua teaches extraction of lycopene and tomato oil with ethanol the resulting material would contain both.
	Regarding the claimed concentration of methylene chloride-insoluble material, Hua teaches purity of 97.36-99.78% which would result in impurities reading on the instantly claimed concentration of methylene chloride-insoluble material.
	Regarding claims 8-10, Dieter-Horn recognizes that smaller particle sizes improves color.  Hua teaches purity of lycopene falling within the scope claimed.  Therefore, the prior art suggests the instantly claimed particle size and purity of lycopene.  Since the prior art would have the same structure, it would necessarily possess the instantly claimed color parameters absent persuasive evidenced to the contrary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616